Citation Nr: 0941528	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-13 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for the purchase 
of an automobile and adaptive equipment, or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied entitlement 
to a certificate of eligibility for the purchase of an 
automobile and adaptive equipment, or adaptive equipment 
only.

In October 2009, the Veteran and his wife testified at a 
hearing before the undersigned using video-conferencing 
technology; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is in receipt of service connection for status 
post left knee replacement, rated 60 percent; left hip 
osteoarthritis, rated 10 percent; right knee osteoarthritis, 
rated 10 percent; pes planus, rated noncompensable; and right 
ear hearing loss, rated noncompensable.  He has claimed 
entitlement to automobile and adaptive equipment.

Based on these service-connected disabilities, to warrant 
entitlement to automobile and adaptive equipment only under 
38 U.S.C.A. § 3901(a)  (West 2002), the evidence would have 
to demonstrate that one of these service-connected 
disabilities results in the loss, or permanent loss of use, 
of at least one foot.  38 C.F.R. § 3.808(a) (2009).  The law 
also provides that a Veteran may be entitled to only adaptive 
equipment if he has ankylosis of at least one knee or one hip 
due to service-connected disability. 38 U.S.C.A. § 3902(b)(2)  
(West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2009); see also 38 
C.F.R. § 3.350(b) (2009).

An October 2008 VA examination report indicated that the 
Veteran had full use of his legs and hips, there was no loss 
or permanent loss of the use of the left foot, and no 
ankylosis of the left knee or left hip due to service-
connected disabilities.  Examination findings indicated that 
the Veteran was able to walk without assistance.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA afford a veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  VA is obligated to 
conduct "'a thorough and contemporaneous medical 
examination'" when necessary.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991)). When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination. 38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).

During the hearing, the Veteran's representative indicated 
that the Veteran's condition had worsened since the October 
2008 VA examination, requiring a remand for a new 
examination.  The Veteran and his wife indicated that the 
Veteran was having more difficulty with his legs and feet, 
including swelling, difficulty standing and walking, and that 
the Veteran had been provided a scooter by VA.  Thus, the 
evidence supports the contention that the Veteran's service-
connected disabilities have worsened in a manner that is 
relevant to his current claim since the last examination.  
The requested new VA examination is therefore warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the veteran for a VA orthopedic 
examination to determine the degree of 
impairment caused by the Veteran's 
service-connected knee, hip, and foot 
disabilities.  All necessary tests should 
be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should describe the 
impairment caused by each of the 
Veteran's service-connected orthopedic 
disabilities, and indicate whether these 
disabilities cause loss or permanent loss 
of use of either foot, or ankylosis of 
either knee or the left hip.

The examiner must provide a rationale for 
each opinion expressed.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

